Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 6, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5-6, 12-13 of U.S. Patent No. 8,687,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 2, 5, 12, 13 of U.S. Patent No. 8,687,548 disclose all of the limitations of the Claim 1, 6, 11 with different wordings. 

Claim 1, 6, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5-6, 12-13 of U.S. Patent No. 9,197,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 2, 5, 12, 13 of U.S. Patent No. 8,687,548 disclose all of the limitations of the Claim 1, 6, 11 with different wordings. 

Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 9,531,502 in view of Chun (US 2009/0203374). 
Claim 1-22 of U.S. Patent No. 9,531,502 discloses all of the limitations of Claim 1-16 of the instant application respectively, except that a number of NACK fields for including the NACK_SNs for the first part of the missing RLC Data PDUs being determined by size of the STATUS PDU as allowed by channel resource over the radio link. Chun teaches the above limitation ([0115]).  At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the . 

Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 9,853,775 in view of Chun (US 2009/0203374). 
Claim 1-22 of U.S. Patent No. 9,853,775 discloses all of the limitations of Claim 1-16 of the instant application respectively, except that a number of NACK fields for including the NACK_SNs for the first part of the missing RLC Data PDUs being determined by size of the STATUS PDU as allowed by channel resource over the radio link. Chun teaches the above limitation ([0115]).  At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Chun in the system disclosed by U.S. Patent No. 9,853,775 for the purpose of fully utilized the channel resources over the radio link. 

Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,341,059 in view of Chun (US 2009/0203374). 
Claim 1-22 of U.S. Patent No. 10,341,059 discloses all of the limitations of Claim 1-16 of the instant application respectively, except that a number of NACK fields for including the NACK_SNs for the first part of the missing RLC Data PDUs being determined by size of the STATUS PDU as allowed by channel resource over the radio link. Chun teaches the above limitation ([0115]).  At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Chun in the system disclosed by U.S. Patent No. 10,341 ,059 for the purpose of fully utilized the channel resources over the radio link. 

1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,623,146 in view of Chun (US 2009/0203374). 
Claim 1-18 of U.S. Patent No. 10,623,146 discloses all of the limitations of Claim 1-16 of the instant application respectively, except that a number of NACK fields for including the NACK_SNs for the first part of the missing RLC Data PDUs being determined by size of the STATUS PDU as allowed by channel resource over the radio link. Chun teaches the above limitation ([0115]).  At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Chun in the system disclosed by U.S. Patent No. 10,623,146 for the purpose of fully utilized the channel resources over the radio link. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SIMING LIU/Primary Examiner, Art Unit 2411